PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.:8,934,318			:
Issue Date: January 13, 2015			:
Application No.:13/552,250			:  ON PETITION
Filed: July 18, 2012				:
Attorney Docket No.  16735.013

This is a decision on the petition to reinstate the above-cited patent pursuant to 37 CFR 1.378(b)1, filed on February 28, 2022.

The petition is GRANTED.

The above-identified patent issued on January 13, 2015.  Therefore, the grace period in 35 U.S.C. § 41(b) for paying the 3.5-year maintenance fee expired at midnight on January 13, 2019.

The subject d petition under 37 CFR 1.1378(b) was filed on February 28, 2022, and includes a statement which provides additional information showing the entire period of delay was unintentional.2 Patentee is required to immediately inform the Office if, upon further investigation, patentee discovers that the entire delay in paying the maintenance fee was not unintentional.

The 3.5-year maintenance fee of 800.00 and petition fee of $1,000.00 were received and made of record on February 27, 2019. The above-identified patent is reinstated, accordingly. 

Questions regarding the maintenance fee due dates and payments must be directed to the Maintenance Fee Office at (571) 272-6500.  Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


















    
        
            
        
            
    

    
        1 37 CFR 1.378(b) provides:
        (b) Any petition to accept an unintentionally delayed payment of a maintenance fee must include: 
        (1) The required maintenance fee set forth in § 1.20(e) through (g); 
        (2) The petition fee as set forth in § 1.17(m); and 
        (3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 
        
        2 It is noted that petitioner states, and the record reflects that the 3.5-year maintenance fee and the petition fee under 37 CFR 1.17(m) for the petition under 37 CFR 1.378(b) were paid on February 27, 2019. The petition does not make clear and the record does not reflect that a petition under 37 CFR 1.378(b) was filed on February 27, 2019, however. The record reflects only the petition under 37 CFR 1.378(b) filed on February 28, 2022—more than two years after the expiration of the patent on February 1, 2019.